JUDGMENT

                                   Court of Appeals
                              First District of Texas
                                    NO. 01-15-00390-CV

         JOHN T. PRESTON AND C CHANGE INVESTMENTS, LLC, Appellants

                                             V.

          EMJO INVESTMENTS, LTD. AND H.J. VON DER GOLTZ, Appellees

   Appeal from the 215th District Court of Harris County. (Tr. Ct. No. 2011-44058).

         Appellants, John T. Preston and C Change Investments, LLC, have filed an
unopposed motion to dismiss the appeal. After due consideration, the Court grants the
motion to dismiss. Accordingly, the Court dismisses the appeal.

         The Court orders that the appellants, John T. Preston and C Change Investments,
LLC, jointly and severally, pay one half of the appellate costs. The Court orders that the
appellee, Emjo Investments, Ltd. and H.J. von der Goltz, pay one half of the appellate
costs.

         The Court orders that this decision be certified below for observance.

Judgment rendered September 29, 2015.

Panel consists of Chief Justice Radack and Justices Bland and Huddle.